IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 HATEM SAIED,                               : No. 62 EM 2021
                                            :
                     Petitioner             :
                                            :
                                            :
              v.                            :
                                            :
                                            :
 WCAB (MENZIES AVIATION GRP),               :
                                            :
                     Respondents            :


                                    ORDER



PER CURIAM

      AND NOW, this 27th day of January, 2022, the “Application for Allowance to

Exceed Word Count” is DENIED. Petitioner has 30 days in which to file a compliant

Petition for Allowance of Appeal.